EXHIBIT 10.3

 

NEITHER THIS SECURITY NOR THE SECURITIES AS TO WHICH THIS SECURITY MAY BE
EXERCISED HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

 

COMMON STOCK PURCHASE WARRANT

 

TPT GLOBAL TECH, INC.

 

Warrant Shares: 333,333

Date of Issuance: June 6, 2019 (“Issuance Date”)

 

This COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received (in connection with the issuance of the $112,000.00 convertible
promissory note to the Holder (as defined below) of even date) (the “Note”), JSJ
Investments Inc. (including any permitted and registered assigns, the “Holder”),
is entitled, upon the terms and subject to the limitations on exercise and the
conditions hereinafter set forth, at any time on or after the date of issuance
hereof, to purchase from TPT Global Tech, Inc., a Florida corporation
(the “Company”), up to 333,333 shares of Common Stock (as defined below) (the
“Warrant Shares”) (whereby such number may be adjusted from time to time
pursuant to the terms and conditions of this Warrant) at the Exercise Price per
share then in effect.

 

Capitalized terms used in this Warrant shall have the meanings set forth in the
Note unless otherwise defined in the body of this Warrant or in Section 12
below. For purposes of this Warrant, the term “Exercise Price” shall mean 70%
multiplied by the Current Market Price (as defined herein) (representing a
discount of 30%), subject to adjustment as provided herein (including but not
limited to cashless exercise), and the term “Exercise Period” shall mean the
period commencing on the Issuance Date and ending on 5:00 p.m. eastern standard
time on the five-year anniversary thereof. “Current Market Price” means the
average of the three (3) lowest Trading Prices (as defined below) for the Common
Stock during the ten (10) Trading Day period ending on the latest complete
Trading Day prior to the date of the respective Exercise Notice, provided,
however, that if a registration statement registering the Warrant Shares (the
“Registration Statement”) is declared effective on or before September 6, 2019,
then, while such Registration Statement is effective, the Current Market Price
shall mean the lowest daily volume weighted average price for the Common Stock
during the ten (10) Trading Day period ending on the last complete Trading Day
prior to the date of the respective Exercise Notice.

 

1.       EXERCISE OF WARRANT.

 

(a)       Mechanics of Exercise. Subject to the terms and conditions hereof, the
rights represented by this Warrant may be exercised in whole or in part at any
time or times during the Exercise Period by delivery of a written notice, in the
form attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s
election to exercise this Warrant. The Holder shall not be required to deliver
the original Warrant in order to effect an exercise hereunder. Partial exercises
of this Warrant resulting in purchases of a portion of the total number of
Warrant Shares available hereunder shall have the effect of lowering the
outstanding number of Warrant Shares purchasable hereunder in an amount equal to
the applicable number of Warrant Shares purchased. On or before the second
Trading Day (the “Warrant Share Delivery Date”) following the date on which the
Holder sent the Exercise Notice to the Company or the Company’s transfer agent,
and upon receipt by the Company of payment to the Company of an amount equal to
the applicable Exercise Price multiplied by the number of Warrant Shares as to
which all or a portion of this Warrant is being exercised (the “Aggregate

1 

 

Exercise Price” and together with the Exercise Notice, the “Exercise Delivery
Documents”) in cash or by wire transfer of immediately available funds (or by
cashless exercise, in which case there shall be no Aggregate Exercise Price
provided), the Company shall (or direct its transfer agent to) issue and
dispatch by overnight courier to the address as specified in the Exercise
Notice, a certificate, registered in the Company’s share register in the name of
the Holder or its designee, for the number of shares of Common Stock to which
the Holder is entitled pursuant to such exercise (or deliver such shares of
Common Stock in electronic format if requested by the Holder). Upon delivery of
the Exercise Delivery Documents, the Holder shall be deemed for all corporate
purposes to have become the holder of record of the Warrant Shares with respect
to which this Warrant has been exercised, irrespective of the date of delivery
of the certificates evidencing such Warrant Shares. If this Warrant is submitted
in connection with any exercise and the number of Warrant Shares represented by
this Warrant submitted for exercise is greater than the number of Warrant Shares
being acquired upon an exercise, then the Company shall as soon as practicable
and in no event later than three Business Days after any exercise and at its own
expense, issue a new Warrant (in accordance with Section 6) representing the
right to purchase the number of Warrant Shares purchasable immediately prior to
such exercise under this Warrant, less the number of Warrant Shares with respect
to which this Warrant is exercised.

 

If the Company fails to cause its transfer agent to transmit to the Holder the
respective shares of Common Stock by the respective Warrant Share Delivery Date,
then the Holder will have the right to rescind such exercise in Holder’s sole
discretion, and such failure shall be deemed an event of default under the Note.

 

If the Market Price of one share of Common Stock is greater than the Exercise
Price, then, unless there is an effective non-stale registration statement of
the Company covering the Holder’s immediate resale of the Warrant Shares at
prevailing market prices without any limitation, the Holder may elect to receive
Warrant Shares pursuant to a cashless exercise, in lieu of a cash exercise,
equal to the value of this Warrant determined in the manner described below (or
of any portion thereof remaining unexercised) by surrender of this Warrant and a
Notice of Exercise, in which event the Company shall issue to Holder a number of
Common Stock computed using the following formula:

 

X = Y (A-B)

A

Where X = the number of Shares to be issued to Holder.

Y =the number of Warrant Shares that the Holder elects to purchase under this
Warrant (at the date of such calculation).

A =       the Market Price (at the date of such calculation).

B =       Exercise Price (as adjusted to the date of such calculation).

 

(b)       No Fractional Shares. No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant hereto. All
Warrant Shares (including fractions) issuable upon exercise of this Warrant may
be aggregated for purposes of determining whether the exercise would result in
the issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the
then-current fair market value of a Warrant Share by such fraction.

 

(c)       Holder’s Exercise Limitations. The Company shall not effect any
exercise of this Warrant, and a Holder shall not have the right to exercise any
portion of this Warrant, to the extent that after giving effect to issuance of
Warrant Shares upon exercise as set forth on the applicable Notice of Exercise,
the Holder (together with the Holder’s Affiliates, and any other persons acting
as a group together with the Holder or any of the Holder’s Affiliates), would
beneficially own in excess of the Beneficial Ownership Limitation, as defined
below. For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by the Holder and its Affiliates shall include the

2 

 

number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (i) exercise of the
remaining, non-exercised portion of this Warrant beneficially owned by the
Holder or any of its Affiliates and (ii) exercise or conversion of the
unexercised or non-converted portion of any other securities of the Company
(including without limitation any other Common Stock Equivalents) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its Affiliates. Except as set
forth in the preceding sentence, for purposes of this paragraph (d), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act, it being acknowledged by the Holder that the Company is not representing to
the Holder that such calculation is in compliance with Section 13(d) of the
Exchange Act and the Holder is solely responsible for any schedules required to
be filed in accordance therewith. To the extent that the limitation contained in
this paragraph applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
affiliates) and of which portion of this Warrant is exercisable shall be in the
sole discretion of the Holder, and the submission of a Notice of Exercise shall
be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any Affiliates) and of which portion of this Warrant is exercisable, in each
case subject to the Beneficial Ownership Limitation, and the Company shall have
no obligation to verify or confirm the accuracy of such determination.

 

For purposes of this paragraph, in determining the number of outstanding shares
of Common Stock, a Holder may rely on the number of outstanding shares of Common
Stock as reflected in (A) the Company’s most recent periodic or annual report
filed with the Commission, as the case may be, (B) a more recent public
announcement by the Company or (C) a more recent written notice by the Company
or its transfer agent setting forth the number of shares of Common Stock
outstanding. Upon the request of a Holder, the Company shall within two Trading
Days confirm to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant and the Note, by the Holder or its
affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon exercise of this
Warrant. The limitations contained in this paragraph shall apply to a successor
Holder of this Warrant.

 

2.       ADJUSTMENTS. The Exercise Price and the number of Warrant Shares shall
be adjusted from time to time as follows:

 

(a)       Distribution of Assets. If the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of shares of Common Stock, by way of return of capital or otherwise
(including without limitation any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement or other similar transaction, but not
including a reverse split with respect to the Common Stock) (a “Distribution”),
at any time after the issuance of this Warrant, then, in each such case:

 

(i)       any Exercise Price in effect immediately prior to the close of
business on the record date fixed for the determination of holders of shares of
Common Stock entitled to receive the Distribution shall be reduced, effective as
of the close of business on such record date, to a price determined by
multiplying such Exercise Price by a fraction (i) the numerator of which shall
be the Closing Sale Price of the shares of Common Stock on the Trading Day
immediately preceding such record date minus the value of the Distribution (as
determined in good faith by the Company’s Board of Directors) applicable to one
share of Common Stock, and (ii) the denominator of which shall be the Closing
Sale Price of the shares of Common Stock on the Trading Day immediately
preceding such record date; and

 

(ii)       the number of Warrant Shares shall be increased to a number of shares
equal to the number of shares of Common Stock obtainable immediately prior to
the close of business on the record date fixed for the determination of holders
of shares of Common Stock entitled to receive the Distribution multiplied by the
reciprocal of the fraction set forth in the immediately preceding clause (i);
provided, however, that in the event that the Distribution is of shares of
common stock of a company (other than the Company) whose common stock is traded
on a national securities exchange or a national automated quotation system
(“Other Shares of

3 

 

Common Stock”), then the Holder may elect to receive a warrant to purchase Other
Shares of Common Stock in lieu of an increase in the number of Warrant Shares,
the terms of which shall be identical to those of this Warrant, except that such
warrant shall be exercisable into the number of shares of Other Shares of Common
Stock that would have been payable to the Holder pursuant to the Distribution
had the Holder exercised this Warrant immediately prior to such record date and
with an aggregate exercise price equal to the product of the amount by which the
exercise price of this Warrant was decreased with respect to the Distribution
pursuant to the terms of the immediately preceding clause (i) and the number of
Warrant Shares calculated in accordance with the first part of this clause (ii).

 

(iii)       For the avoidance of doubt, no adjustment shall occur when shares of
outstanding Common Stock are merged proportionally across all stockholders to
form a smaller number of outstanding shares of Common Stock.

 

(b)       Anti-Dilution Adjustments to Exercise Price. If the Exercise Price
decreases after the Issuance Date pursuant to the Exercise Price formula as
provided in this Warrant, or the Company or any Subsidiary thereof, as
applicable, at any time while this Warrant is outstanding, shall sell or grant
any option to purchase, or sell or grant any right to reprice, or otherwise
dispose of or issue (or announce any offer, sale, grant or any option to
purchase or other disposition) any Common Stock or securities entitling any
person or entity to acquire shares of Common Stock (upon conversion, exercise or
otherwise) (including but not limited to under the Note), at an effective price
per share less than the then Exercise Price (such lower price, the “Base Share
Price” and such issuances collectively, a “Dilutive Issuance”) (if the holder of
the Common Stock or Common Stock Equivalents so issued shall at any time,
whether by operation of purchase price adjustments, elimination of an applicable
floor price for any reason in the future (including but not limited to the
passage of time or satisfaction of certain condition(s)), reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options or rights per share which are issued in connection with such
issuance, be entitled or potentially entitled to receive shares of Common Stock
at an effective price per share which is less than the Exercise Price at any
time while such Common Stock or Common Stock Equivalents are in existence, such
issuance shall be deemed to have occurred for less than the Exercise Price on
such date of the Dilutive Issuance (regardless of whether the Common Stock or
Common Stock Equivalents are (i) subsequently redeemed or retired by the Company
after the date of the Dilutive Issuance or (ii) actually converted or exercised
at such Base Share Price), then the Exercise Price shall be reduced at the
option of the Holder and only reduced to equal the Base Share Price, and the
number of Warrant Shares issuable hereunder shall be increased such that the
aggregate Exercise Price payable hereunder, after taking into account the
decrease in the Exercise Price, shall be equal to the aggregate Exercise Price
prior to such adjustment (for the avoidance of doubt, the aggregate Exercise
Price prior to such adjustment is calculated as follows: the total number of
Warrant Shares multiplied by the initial Exercise Price in effect as of the
Issuance Date). Such adjustment shall be made whenever such Common Stock or
Common Stock Equivalents are issued, regardless of whether the Common Stock or
Common Stock Equivalents are (i) subsequently redeemed or retired by the Company
after the date of the Dilutive Issuance or (ii) actually converted or exercised
at such Base Share Price by the holder thereof (for the avoidance of doubt, the
Holder may utilize the Base Share Price even if the Company did not actually
issue shares of its common stock at the Base Share Price under the respective
Common stock Equivalents). The Company shall notify the Holder in writing, no
later than the Trading Day following the issuance of any Common Stock or Common
Stock Equivalents subject to this Section 2(b), indicating therein the
applicable issuance price, or applicable reset price, exchange price, conversion
price and other pricing terms (such notice the “Dilutive Issuance Notice”). For
purposes of clarification, whether or not the Company provides a Dilutive
Issuance Notice pursuant to this Section 2(b), upon the occurrence of any
Dilutive Issuance, after the date of such Dilutive Issuance the Holder is
entitled to receive a number of Warrant Shares based upon the Base Share Price
regardless of whether the Holder accurately refers to the Base Share Price in
the Notice of Exercise.

 

3.       FUNDAMENTAL TRANSACTIONS. If, at any time while this Warrant is
outstanding, (i) the Company effects any merger of the Company with or into
another entity and the Company is not the surviving entity (such surviving
entity, the “Successor Entity”), (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(iii) any tender offer or exchange offer (whether by the Company or by another
individual or entity, and approved by the Company) is completed pursuant to
which holders of Common Stock are permitted to tender or exchange their shares
of Common Stock for other securities, cash or property and the holders of at
least 50% of the Common Stock accept such offer, or (iv) the Company effects any
reclassification of the Common Stock

4 

 

or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(other than as a result of a subdivision or combination of shares of Common
Stock) (in any such case, a “Fundamental Transaction”), then, upon any
subsequent exercise of this Warrant, the Holder shall have the right to receive
the number of shares of Common Stock of the Successor Entity or of the Company
and any additional consideration (the “Alternate Consideration”) receivable upon
or as a result of such reorganization, reclassification, merger, consolidation
or disposition of assets by a holder of the number of shares of Common Stock for
which this Warrant is exercisable immediately prior to such event (disregarding
any limitation on exercise contained herein solely for the purpose of such
determination). For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
Successor Entity in such Fundamental Transaction shall issue to the Holder a new
warrant consistent with the foregoing provisions and evidencing the Holder’s
right to exercise such warrant into Alternate Consideration.

 

4.       NON-CIRCUMVENTION. The Company covenants and agrees that it will not,
by amendment of its certificate of incorporation, bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
non-assessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, for so long as this Warrant is outstanding, have authorized and
reserved, free from preemptive rights, ten times the number of shares of Common
Stock that is actually issuable upon full exercise of the Warrant (based on the
Exercise Price in effect from time to time, and without regard to any
limitations on exercise).

 

5.       WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise
specifically provided herein, this Warrant, in and of itself, shall not entitle
the Holder to any voting rights or other rights as a stockholder of the Company.
In addition, nothing contained in this Warrant shall be construed as imposing
any liabilities on the Holder to purchase any securities (upon exercise of this
Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.

 

6.       REISSUANCE.

 

(a)       Lost, Stolen or Mutilated Warrant. If this Warrant is lost, stolen,
mutilated or destroyed, the Company will, on such terms as to indemnity or
otherwise as it may reasonably impose (which shall, in the case of a mutilated
Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.

 

(b)       Issuance of New Warrants. Whenever the Company is required to issue a
new Warrant pursuant to the terms of this Warrant, such new Warrant shall be of
like tenor with this Warrant, and shall have an issuance date, as indicated on
the face of such new Warrant which is the same as the Issuance Date.

 

7.       TRANSFER.

 

(a)       Notice of Transfer. The Holder agrees to give written notice to the
Company before transferring this Warrant or transferring any Warrant Shares of
such Holder’s intention to do so, describing briefly the manner of any proposed
transfer. Promptly upon receiving such written notice, the Company shall present
copies thereof to the Company’s counsel. If the proposed transfer may be
effected without registration or qualification (under any federal or

5 

 

state securities laws), the Company, as promptly as practicable, shall notify
the Holder thereof, whereupon the Holder shall be entitled to transfer this
Warrant or to dispose of Warrant Shares received upon the previous exercise of
this Warrant, all in accordance with the terms of the notice delivered by the
Holder to the Company; provided, however, that an appropriate legend may be
endorsed on this Warrant or the certificates for such Warrant Shares respecting
restrictions upon transfer thereof necessary or advisable in the opinion of
counsel and satisfactory to the Company to prevent further transfers which would
be in violation of Section 5 of the Securities Act and applicable state
securities laws; and provided further that the prospective transferee or
purchaser shall execute the Assignment of Warrant attached hereto as Exhibit B
and such other documents and make such representations, warranties, and
agreements as may be required solely to comply with the exemptions relied upon
by the Company for the transfer or disposition of the Warrant or Warrant Shares.

 

(b)       If the proposed transfer or disposition of this Warrant or such
Warrant Shares described in the written notice given pursuant to this Section 7
may not be effected without registration or qualification of this Warrant or
such Warrant Shares, the Holder will limit its activities in respect to such
transfer or disposition as are permitted by law.

 

8.       NOTICES. The Company shall provide the Holder with prompt written
notice (i) immediately upon any adjustment of the Exercise Price, setting forth
in reasonable detail, the calculation of such adjustment and (ii) at least 20
days prior to the date on which the Company closes its books or takes a record
(A) with respect to any dividend or distribution upon the shares of Common
Stock, (B) with respect to any grants, issuances or sales of any stock or other
securities directly or indirectly convertible into or exercisable or
exchangeable for shares of Common Stock or other property, pro rata to the
holders of shares of Common Stock or (C) for determining rights to vote with
respect to any Fundamental Transaction, dissolution or liquidation, provided in
each case that such information shall be made known to the public prior to or in
conjunction with such notice being provided to the Holder.

 

9.       AMENDMENT AND WAIVER. The terms of this Warrant may be amended or
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the Holder.

 

10.       GOVERNING LAW. This Warrant shall be governed by and construed in
accordance with the laws of the State of Texas without regard to principles of
conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Warrant shall be brought only
in the state courts of Texas or in the federal courts located in the State of
Texas. The parties to this Warrant hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens. THE BORROWER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS WARRANT OR ANY
TRANSACTION CONTEMPLATED HEREBY. The prevailing party shall be entitled to
recover from the other party its reasonable attorney's fees and costs. In the
event that any provision of this Warrant or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement. Each party hereby irrevocably waives
personal service of process and consents to process being served in any suit,
action or proceeding in connection with this Agreement or any other Transaction
Document by mailing a copy thereof via registered or certified mail or overnight
delivery (with evidence of delivery) to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
other manner permitted by law.

 

11.       ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

 

12.       CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms
shall have the following meanings:

6 

 

 

(a)       “Nasdaq” means www.Nasdaq.com.

 

(b)       “Closing Sale Price” means, for any security as of any date, (i) the
last closing trade price for such security on the Principal Market, as reported
by Nasdaq, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing trade price, then the last trade price
of such security prior to 4:00 p.m., New York time, as reported by Nasdaq, or
(ii) if the foregoing does not apply, the last trade price of such security in
the over-the-counter market for such security as reported by Nasdaq, or (iii) if
no last trade price is reported for such security by Nasdaq, the average of the
bid and ask prices of any market makers for such security as reported by the OTC
Markets. If the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Sale Price of such
security on such date shall be the fair market value as mutually determined by
the Company and the Holder. All such determinations to be appropriately adjusted
for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.

 

(c)       “Common Stock” means the Company’s common stock, and any other class
of securities into which such securities may hereafter be reclassified or
changed.

 

(d)       “Trading Prices” means, for any security as of any date, the lesser
of: (i) the lowest trade price on the OTC Pink, OTCQB or applicable trading
market as reported by a reliable reporting service (“Reporting Service”)
designated by the Holder or, if the OTC Pink is not the principal trading market
for such security, the trading price of such security on the principal
securities exchange or trading market where such security is listed or traded
or, if no trading price of such security is available in any of the foregoing
manners, the average of the trading prices of any market makers for such
security that are listed in the “pink sheets” by the National Quotation Bureau,
Inc., or (ii) the closing bid price on the OTC Pink, OTCQB or applicable trading
market as reported by a Reporting Service designated by the Holder or, if the
OTC Pink is not the principal trading market for such security, the closing bid
price of such security on the principal securities exchange or trading market
where such security is listed or traded or, if no closing bid price of such
security is available in any of the foregoing manners, the average of the
closing bid prices of any market makers for such security that are listed in the
“pink sheets” by the National Quotation Bureau, Inc.

 

(e)       “Common Stock Equivalents” means any securities of the Company that
would entitle the holder thereof to acquire at any time Common Stock, including
without limitation any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.

 

(f)       “Dilutive Issuance” is any issuance of Common Stock or Common Stock
Equivalents described in Section 2(b) above; provided, however, that a Dilutive
Issuance shall not include any Exempt Issuance.

 

(g)       “Exempt Issuance” means the issuance of (i) shares of Common Stock or
options to employees, officers, or directors of the Company pursuant to any
stock or option plan duly adopted by a majority of the non-employee members of
the Board of Directors of the Company or a majority of the members of a
committee of non-employee directors established for such purpose, and (ii)
shares of Common Stock issued pursuant to real property leasing arrangement from
a bank approved by the Board of Directors of the Company.

 

(h)       “Principal Market” means the primary national securities exchange on
which the Common Stock is then traded.

 

(i)       “Market Price” means the highest traded price of the Common Stock
during the ninety Trading Days prior to the date of the respective Exercise
Notice.

 

(j)       “Trading Day” means (i) any day on which the Common Stock is listed or
quoted and traded on its Principal Market, (ii) if the Common Stock is not then
listed or quoted and traded on any national securities exchange, then a day on
which trading occurs on any over-the-counter markets, or (iii) if trading does
not occur on the over-the-counter markets, any Business Day.

 



* * * * * * * 

 

7 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the Issuance Date set forth above.

 

 

TPT GLOBAL TECH, INC.

 

[image_001.jpg]

 

 

Name: Stephen Thomas, III

Title: Chief Executive Officer

 

 

8 

 

EXHIBIT A

 

EXERCISE NOTICE

 

(To be executed by the registered holder to exercise this Common Stock Purchase
Warrant)

 

 

The Undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of TPT Global Tech, Inc., a
Florida corporation (the “Company”), evidenced by the attached copy of the
Common Stock Purchase Warrant (the “Warrant”). Capitalized terms used herein and
not otherwise defined shall have the respective meanings set forth in the
Warrant.

 

1.Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as (check one):

 

☐a cash exercise with respect to _________________ Warrant Shares; or  ☐by
cashless exercise pursuant to the Warrant.

 

 

2.Payment of Exercise Price. If cash exercise is selected above, the holder
shall pay the applicable Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.

 

3.Delivery of Warrant Shares. The Company shall deliver to the holder
__________________ Warrant Shares in accordance with the terms of the Warrant.

 

 

 

Date: ________________________________

 

 

__________________________________

(Print Name of Registered Holder)

 

 

By: ___________________________________

Name: _________________________________

Title: __________________________________

 

 

 

EXHIBIT B

 

ASSIGNMENT OF WARRANT

 

(To be signed only upon authorized transfer of the Warrant)

 

 

For Value Received, the undersigned hereby sells, assigns, and transfers unto
____________________ the right to purchase _______________ shares of common
stock of TPT Global Tech, Inc., to which the within Common Stock Purchase
Warrant relates and appoints ____________________, as attorney-in-fact, to
transfer said right on the books of TPT Global Tech, Inc. with full power of
substitution and re-substitution in the premises. By accepting such transfer,
the transferee has agreed to be bound in all respects by the terms and
conditions of the within Warrant.

 

 

 

Dated: __________________

 

 

_________________________________

(Signature) *

 

_________________________________

(Name)

 

_________________________________

(Address)

 

_________________________________

(Social Security or Tax Identification No.)

 

 

 

* The signature on this Assignment of Warrant must correspond to the name as
written upon the face of the Common Stock Purchase Warrant in every particular
without alteration or enlargement or any change whatsoever. When signing on
behalf of a corporation, partnership, trust or other entity, please indicate
your position(s) and title(s) with such entity.

 